Title: From Mary Smith Gray Otis to Abigail Smith Adams, 11 April 1812
From: Otis, Mary Smith Gray
To: Adams, Abigail Smith



Washington April 11th 1812

With pleasure & I hope, with Gratitude, I take up my pen, to assure you my dear Mrs A that we are all in perfect health; & could I but know that all the dear friends, I have left behind were so too, I should feel better reconciled to so long a seperation from them; having Husband & children with me, I could endure all other privations, & they are not few with great patience. A principle one is, of attending on the Sabbath, to a pious rational Preacher, such as you & I have been accustomed to hear. The B—— clergy, are stigmatized here, as Infidels, but I believe, there is as much, pure vital Religion, amongst them, as in any place whatever (Dr Mason notwithstanding) One of our Chaplains, we can hear, with a degree of pleasure, He is respectable man, & a truly pious & humble christian; one who is willing to spend & be spent in the service of his Master.—One such sermon, as you mention of Mr W—— would give me more satisfaction, than half a dozen, such as we generally hear. I acquiesce entirely in the sentiment, that there is more Good than Evil, more Fair than Foul days; notwithstanding, the last 4 days have been unpleasant. “But like benefits, which are said, to be wrote in the Sand: whilst injurys are engraved on Marble;” the former are obliterated, with the first passing gale. It would however, be convince hard to convince the “Child of Misery,” under the pressure of poverty & sickness, that “Life is Fair.”
Frost & snow, have left this region ever since the first of Feby: and I saw the last week a fine Apricot tree in full bloom.—My brother’s situation, gives me much anxiety; they write me encouragingly but I very much fear, he will never be well. We have also very unpleasant accounts from our son Saml: borne down by repeated afflictions & a debilitated state of body: there is too much reason to fear, he will sink under them. These circumstances make me anxious for adjournment; & having pass’d the Embargo bill, which they tell us is Supplementary to War, what can they do better, than go home & prepare for it. Perseverance in the minority, will not obtain for us a Navy, the only thing which can give us security at home, or respectability abroad But, our brethren in the back country, secure in there own native woods, care not if the Comercial states are anhilated.Mr Quincy is quite unhappy, at being so long absent from his family, wasting his time which he says ought to be devoted to his family them in “Strenous Idelness.”
I am glad to hear C W—is like to be so happily setteled. I am an advocate for Matrimony where there is any prospect, of being eligibly situated: & wish every good Girl, had a partner such as would make them happy. But without such a prospect a “State of single blessedness” is to be prefered.
Mr Otis, Harriet & Mary, join in Respects to yourself & Husband; with Love and Affection to all the members of your family
With your Friend & Cousin
M: Otis